Citation Nr: 1622411	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-28 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a stomach condition, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that denied reopening a claim for service connection for a stomach condition.  The claims file is now in the jurisdiction of the Nashville, Tennessee RO.

In March 2015, the Board found new and material evidence had been submitted following the final May 1993 rating decision which denied the Veteran's claim for entitlement to service connection for a stomach condition.  The reopened claim for service connection was remanded for further development and examination.

In his June 2010 VA Form 9 substantive appeal, the Veteran requested a hearing before a member of the Board.  In July 2010 he withdrew his request for a hearing and VA therefore has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2015).


FINDINGS OF FACT

1. The Veteran was scheduled for a VA examination in July 2015 in relation to his claim for service connection for a stomach disability, to include as secondary to a service-connected PTSD; he failed to report for the July 2015 VA examination and has not shown good cause for doing so.

2. Entitlement to service connection for a stomach disability, to include as secondary to a service-connected PTSD, cannot be established without the scheduled examination.  

3. The claim of entitlement to service connection for a stomach disability, to include as secondary to a service-connected PTSD, is not an initial original claim.  

CONCLUSION OF LAW

The Veteran's claim of entitlement to service connection for a stomach disability, to include as secondary to a service-connected PTSD, is denied as a matter of law, as he failed to report without good cause to a scheduled VA examination.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.655(b) (2015); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The duty to notify has been met.  See March 2008 VA correspondence.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file as well as records from the Social Security Administration (SSA).  

In March 2015 the Board remanded the issue for the Veteran to be scheduled for a VA examination to determine the etiology of his stomach disability.  An examination was scheduled for July 2015, for which he failed to report.  The Veteran has not demonstrated good cause for his failure to report nor a willingness to appear for the examination. The Veteran's statements in the record and the evidence as a whole have been very carefully considered.

Merits

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction, with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160(b).

In May 1993, the RO denied the Veteran's claim of entitlement to service connection for a stomach disability.  The Veteran did not appeal the decision and it became final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.  

In February 2008 the Veteran filed a claim to reopen his claim of entitlement to service connection for a stomach knee disability.  The Board issued a decision in March 2015 that reopened the claim.  The matter was then reopened for the purpose of obtaining an examination that, in pertinent part, addressed the question of whether it was as likely as not that the Veteran's gastrointestinal disorders, to include gastroesophageal reflux disease and peptic ulcer disease, were caused or aggravated by his service connected PTSD.  The examination was scheduled for July 2015 and the Veteran failed to appear.  

The Veteran's February 2008 claim for a stomach disability is not an initial original compensation claim.  His claim was previously denied in a final decision.  As such, his present appeal would fall squarely within the purview of an examination scheduled in conjunction with another original claim.  See 38 C.F.R. § 3.655(b).

The record reflects that the Veteran both failed to report for his July 2015 VA examination and failed to provide good cause for his absence. A claimant failing to report for a scheduled examination must show good cause for so doing.  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  

The claims folder contains a VA compensation and pension exam inquiry and the address shown is exactly the same as the Veteran's last address of record.  See 38 C.F.R. § 3.1(q).  This was an updated address.  While the record contains a compensation and pension exam inquiry, the Board acknowledges that it does not contain a copy of the actual notice sent to the Veteran regarding the scheduling of the VA examination.  Nonetheless, there is no indication from the record that such a notice was not sent to the Veteran.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Furthermore, even after being advised of his failure to report and potentially adverse result if could have on his appeal (see supplemental statement of the case dated August 2015), the Veteran has not asserted that he did not receive notice of the scheduled examination nor provided an explanation for his failure to report.  His representative even responded later that month that the Veteran had nothing to add, and that he wished for his appeal to be forwarded to the Board for a decision.

The Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

In the instant case, a current VA examination is necessary to determine whether the Veteran currently has a stomach disability that is related to service or secondary to his service-connected PTSD.  The Veteran was scheduled for such an examination and did not appear.  The claim for service connection for a stomach disability, to include as secondary to a service-connected PTSD, is not an initial original compensation claim and cannot be decided based on the evidence of record.  38 C.F.R. § 3.160(b).  Instead, the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met and the claim must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b).  This action is nondiscretionary on the Board's part as evidenced by use of the word "shall" in the regulation.  Where, as here, the regulation is dispositive, the claim must be denied because of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet.App. 426 (1994).  

Moreover, the evidence does not provide a basis to allow the claim.  A stomach disability was not shown in service or within one year thereof, and there is no competent medical opinion of record that otherwise establishes a nexus to service or shows that the Veteran's current stomach disabilities were caused or aggravated by his service-connected PTSD.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

Accordingly, the claim is denied.  In the future, the Veteran is more than welcome to submit a new claim to reopen service connection for a stomach disability, to include as secondary to service-connected PTSD.  


ORDER

Entitlement to service connection for a stomach condition, to include as secondary to service-connected posttraumatic stress disorder is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


